Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (US 2017/0303264) in view of DaSilva (US 20200037332).
Regarding claim 1, Islam teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving a first configuration of a first reference signal (RS) type based measurement (i.e., the UE receives reference signal from BS to determine if the current active beam is failing [0122]-[0126], [0230]); performing the first RS type based measurement on a serving cell based on the first configuration (i.e., based the RS, the UE measures the received reference signal, and transmits a response to the BS accordingly [0122]-[0126], [0230]); and initiating a another RS type based measurement on the serving cell, when a radio link problem related to the serving cell is detected (i.e., the UE 604 may request a beam tracking procedure with the base station 602 when a radio link failure is detected. For example, the UE 604 may transmit a BAR. In an aspect, the UE 604 may transmit an 
Islam does not specifically teach a first reference signal type and a second reference signal type.
However, the preceding limitation is known in the art of communications. DaSilva teaches an UE in beam-based network can leverage all available reference signal types and monitor the ones that will provide the most accurate RLM measurements.. Since UE has the flexibility to use different RS types, the network does not need to resort to configuring too many radio resources to improve RLM accuracy ([0025]-[0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique DaSilva within the system Islam in order to perform measurements based on a plurality of RLM sources received in beam-formed downlink signals, where the measurements indicate a quality of a given cell or beam, determine whether to declare RLF or beam-detection failure, and to perform RLM action based on determined occurrences of in-sync and out-of-sync events.
Regarding claim 2, Islam in view of da Silva further teaches all the limitations above. Da Silva teaches the initiating the second RS type based measurement includes receiving a second configuration of the second RS type based measurement (i.e., Upon detection of an out-of-sync event in a measurement evaluation period, the UE initiates the evaluation of in-sync (within another in-sync evaluation period which can be shorter). [0018], [0100]) in order to improve the RLM accuracy as a result of taking more measurement samples from two types of reference signal.

Regarding claim 4, Islam in view of da Silva further teaches all the limitations above. Da Silva further teaches performing cell selection based on a result of the second RS type based measurement, when a radio link failure on the serving cell is detected ([0097], [0131], [0136]) in order to improve the RLM accuracy as a result of taking more measurement samples from two types of reference signal.
Regarding claim 5, Islam in view of da Silva further teaches all the limitations above. Da Silva further teaches it is determined that the radio link problem is detected when a result of the first RS based measurement on the serving cell becomes below a first threshold ([0018]) in order to perform RLM action based on determined occurrences of in-sync and out-of-sync events.
Regarding claim 6, Islam in view of da Silva further teaches all the limitations above. Da Silva further teaches it is determined that the radio link problem is detected when N consecutive out-of-sync indications for the serving cell is received from a physical layer (i.e., Performing the RLM action based on the determined occurrences of in-sync and/or out-of-sync events may comprise performing a first RLM action in response to determining that a threshold number of consecutive out-of-sync events has occurred and performing a second RLM action in response to determining that a threshold number of consecutive in-sync events has occurred [0081]-[0082]) in order to 
Regarding claim 7, Islam in view of da Silva further teaches all the limitations above. Islam further teaches the serving cell is a primary cell (PCell) (i.e., a primary component carrier may be referred to as a primary cell (PCell) [0046]). 
Regarding claim 8, Islam in view of da Silva further teaches all the limitations above. Islam further teaches a result of the first RS based measurement is not used for cell selection ([0128]-[0129]). 
Regarding claim 9, Islam in view of da Silva further teaches all the limitations above. Islam further teaches the first RS type based measurement is a channel state information reference signal (CSI-RS) based measurement ([0055], [0161], [0172]). 
Regarding claim 10, Islam in view of da Silva further teaches all the limitations above. Islam further teaches the second RS type based measurement is a synchronization signal (SS) physical broadcast channel (PBCH) block (SSB) based measurement ([0055], [0067]). 
Regarding claim 11, Islam in view of da Silva further teaches all the limitations above. Da Silva further teaches the radio link problem is at least one of radio link failure, handover failure, integrity check failure and radio resource control (RRC) connection reconfiguration failure ([0002], [0072], [0097]) in order to perform RLM action based on determined occurrences of in-sync and out-of-sync events.
Regarding claim 12, Islam in view of da Silva further teaches all the limitations above. Islam further teaches the UE is in RRC connected state ([0057]). 

Regarding claim 14, Islam in view of da Silva further teaches all the limitations above. Islam further teaches the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (i.e., the base station may transmit the information indicating the periodicity to the UE through RRC signaling [0239]). 
Regarding to claims 15 and 16, they contain the same limitations as claim 1, therefore claims 15 and 16 are rejected for the same reasons recited in the rejection of claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN A GELIN/Primary Examiner, Art Unit 2643